 In the Matter of RACINE UNIVERSAL MOTOR COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUUrURALIMPLEMENTWORKERS OF AMERICA (CIO)Case No.R-4763.-Decided January 30,'1943Jurisdiction:aircraftparts manufacturingindustryInvestigation and Certification of Representatives:existence of question: re-fusal to grant recognition because of alleged existingcontract ;contract ofindefinite duration terminable on 60days noticeafter 6 months had elapsed,held no barto,when optionto terminate was exercisedafter6 month period;election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees,excluding executives,office employees,technicians,and foremen ;stipulation as to.Mr. Francis H. Wendt,of Racine, Wis., for the Company.Mr. Laurence Carlstrom.,of Milwaukee, Wis., for the CIO.Mr. David V. Easton,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (CIO),herein called the CIO, alleging that a question affecting commerce hadarisen concerning the representation of employees of Racine UniversalMotor Company,Racine,-Wisconsin, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Clarence A. Meter, Trial Examiner. Saidhearing was held at Racine, Wisconsin, on January 15,1943. The Com-pany and the CIO appeared,' participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'International Association of Machinists(AFL) was dulynotified of the hearing herein,but made no appearance.47 N. L. R B., No. 17.106 RACINE UNIVERSAL MOTOR COMPANY107,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRacine Universal Motor Company, a Wisconsin corporation withits principal place of business at Racine, Wisconsin, is a wholly ownedsubsidiary of Wood, Nathan and Virkus Corporation, engaged in themanufacture of airplane propeller parts.Approximately 90 percentof its raw materials is purchased by the parent organization frompoints outside the State of Wisconsin.All of its finished products aresent to the, parent organization which ships them to points outside theState of Wisconsin. The Company is entirely engaged in war produc-tion under subcontracts.The Company admits that it is engaged incommerce within the meaning of the National Labor Relation Act.II.THE ORGANIZATION, INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization, affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1942, the CIO requested the Companyto recognize itas the sole bargaining representative of the Company's production andmaintenance employees.The Company refused on the ground thatthere was still in existence a contract between it and the InternationalAssociation of Machinists, herein called the IAM:Said contract, dated April 1, 1941, was for an indefinite period,terminable by either,party upon 60 days' notice after the first 6 months.On December 4,1942, after being notified by the CIO that it representeda majority of the employees of the Company engaged in maintenancework; the Company by letter gave the IAM notice of termination.Wefind that the contract is not a bar to the present proceeding.A statement of the Field Examiner, introduced iii evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of- the Company, within the meaning ofSection 9 (c) and Section'2 (6) and (7) of the Act.'The FieldExaminer reportedthat the CIO submitted 22 authorizationcards bearingapparentlygenuine original signatures,ofwhich 19bore names appearing on the Com-pany's pay roll of January4, 1943,which contained 23 persons in the appropriate unit. 108DECISIONS' OF NATIONAL LABOR RELATIONS BOARDIV.TIIE APPROPRIATE. UNITIn accordance with a 'stipulation of the parties, we find that allproduction and maintenance employees of the Company at its Racine,Wisconsin, plant, excluding, executives, office employees, technicians,and foremen, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod, immediately preceding.the date of the Direction of Electionherein,, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy, virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Racine UniversalMotor Company, Racine, Wisconsin, an'election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Twelfth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction including any such employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily 'laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have'since quit or been discharged for cause, to determinewhether or not they desire to be represented by. International Union,United Automobile; Aircraft and Agricultural Implement Workers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining.